Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Status of Claims 

Amendment filed 11/15/2021 is acknowledged. Claims 1-14,16,17,20,21,23-28 are currently pending. Claims 7-14,21,23-25 remain withdrawn from further consideration.
Claims 1-6,16,17,20,26-28 are under consideration. 

112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2,4-6,16,17,20,26-28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
A.	Claim 1 is amended to add limitation “wherein the target polypeptide sequence has at least one missing residue”.  The phrase “polypeptide sequence has missing residue “ is not clear: the residue missing from what, or missing compared to what is being meant.  The specification addresses that a database file might have missing residues, but does not define what are the missing residues in a polypeptide (not in a data file) that are meant. 
Please clarify via clearer claim language.

B.	The term “preparing epitopes in a sequence” (as opposed to previously used language “identifying epitopes”) in amended claim 1 is unclear:  it is not what are the practical method steps that result in preparing epitope, rather than merely identifying it.   As a result, claim 1 is indefinite due to the lack of clarity of the claim language failing to recite a final process step, which agrees back with the preamble. While minor details are not required in method/process claims, at least the basic step must be recited in a positive, active fashion.  

C.	Claim 1 is amended to address “a subject in need of immunogenic epitope”.  Given the generic language of the phrase, it is unclear what subject is deemed to be in need of a particular (unidentified) epitope.


112, second paragrapht

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6,16,17,20,26-28 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include determining epitope likelihood, assigning values to residues, comparing the determined epitope likelihood to a threshold, making decision about selecting an epitope.

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “a computing device ”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “computing device” does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite steps drawn to a mental process.

 Mathematical concepts recited in the claims include "determining an epitope likelihood”, z-scores. The specification indicates that the determination of [the claimed] values, and their subsequent manipulation, is a matter of mathematical computation.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  

Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

In the instant case, the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.

Further, preparing a composition -  i.e., preparing a solution comprising a peptide having a residue identified by its conformational stability  -  is an insignificant post-solution activity.  Applicant argues that preparing a composition is applying the judicial exception to produce specific epitopes to a target polypeptide.  However, merely preparing a composition is not an improvement to technology – rather, it is an insignificant post-solution activity.  As for claim 16, drawn to administering an “effective amount” of the composition, neither the objective of “administering”, nor a condition for which “an effective amount” is to be determined and  administered, are addressed. 

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). See DDR Holdings (Fed. Cir. 2014).   

With regard to preparing and administering a composition comprising an epitope is well-understood, routine and conventional activity used in immunology that an artisan would have relied upon to achieve the goals of the invention. See for example,  E. W. Martin ( Mack Publishing Co., Easton, Pa., 19th Edition, 1995)  referenced in paragraph [0055] of instant specification. Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.

Response to arguments
Applicant argues that process of claim 1 is not limited to a process performed in the human mind as it recites features directed to preparing immunogenic epitopes from incomplete sequences. In response, first, “preparing” epitopes is viewed as identifying thereof, i.e., a step drawn to a judicial exception.  As for preparing compositions addressed at the last step of the method, it is considered as a  step in addition to steps drawn to judicial exception, but is addressed in the rejection as a well-understood, routine and conventional activity used in immunology.

Applicant argues that preparing a composition is applying the judicial exception to produce specific epitopes to a target polypeptide.  However, merely preparing a composition is not an improvement to technology – rather, it is an insignificant post-solution activity.  

Further, applicant argues that “producing peptides to a target polypeptide is applying the judicial exception because one skilled in the art would know how to use the epitope to generate an immune response to effect a particular treatment.  In response, this is not an enablement rejection, thus discussing “how to use the epitope to generate an immune response” does not address the issue of patentability.

Applicant additionally argues that “the pending claims do not recite any of the "mathematical concepts," or "mental processes"” (part B), that  Examiner failed to identify individual claim elements as allegedly pertaining to an abstract idea (Part C). In response, no evidence has been provided to support these statements. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) 

102 
Claim Rejections - 35 USC § 102.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,15-17,20,26  are rejected under 35 U.S.C. 102(a) (1) as being  anticipated  by Li et al. (J. Virology, 88(17), 06/11/2014, p. 9605-9615; IDS of 02/28/2018) 

Li teaches that epitopes are likely to occur near cleavage sites in polypeptides sequence, that cleavage occurs in the middle of unstable regions, and that epitopes are more likely to occur near the termini of the cleaved  fragment.   Li provides the aggregate measure of conformational stability that provides a means to score the epitope likelihood of a given antigen peptide. The measure is based on a combination of four sources of structural information: b-factors, solvent-accessible surface area, the COREX residue stability score based on the X-ray structure, and the sequence entropy To combine these disparate sources of information Li et al. determine a normalized Z-score for each residue - each amino acid in the antigen sequence has four individual Z-scores that provide a measure of conformational stability at that position in the antigen. The Z-scores are combined into an aggregate Z-score using Stouffer’s formula. The aggregate Z-score is used to construct scoring profile for the likelihood that the residue occurs in the protease-resistant region of a proteolytic fragment. A threshold is used to identify stable and unstable regions of the antigen sequence and amino acids scoring above the threshold are identified using the aggregate Z-score.  The value for residue at the midpoint of the unstable is set at zero and it linearly rises to z-score in the stable region. See page 9607, right column, Section “Correlation of epitope frequencies …”). The epitope likelihood is determined using a computing device (page 9607, right column).
With regard to added negative limitation “wherein the target polypeptide sequence has at least one missing residue”, inasmuch as the claims do not specify which sequence has missing residue(s) as compared to which another sequence,  any sequence would implicitly has some residue(s) missing as compared to any another sequence(s).

Claim 1  specifies that Li does not teach negative limitation of assigning values to absent/missing residues as there are no absent/missing polypeptide residues: rather, Li assigns z-score to each residue
With regard to claim 2, the epitopes have potential to bind MHC-II.  See Abstract, p. 9608, 9612
With regard to claim 5, Li teaches the conformational stability profle comprises crystallographic B-factor data, solvent-accessible surface area,  COREX residue stability score  (p. 9607, right column, first full paragraph).
Li teaches preparing a composition comprising epitopes and administering it to  immunize mice. P. 9610. 


Response to arguments
Applicant’s arguments have been considered ad are reflected in the rejection above. 

Conclusion.
	No claims are allowed.


 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb